People v Ratcliffe-Sierra (2022 NY Slip Op 03665)





People v Ratcliffe-sierra


2022 NY Slip Op 03665


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, LINDLEY, AND BANNISTER, JJ.


551 KA 21-00776

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vREYNALDO A. RATCLIFFE-SIERRA, DEFENDANT-APPELLANT. 


RYAN JAMES MULDOON, AUBURN, FOR DEFENDANT-APPELLANT. 
BRITTANY GROME ANTONACCI, ACTING DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered May 13, 2021. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree, unlawful fleeing a police officer in a motor vehicle in the third degree and reckless driving. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court